Citation Nr: 1129186	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  04-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004  rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously remanded by the Board in September 2007 and again in December 2009.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  The Veteran did not participate in combat during military service.  

2.  Credible evidence corroborating the Veteran's claimed in-service stressors has not been presented.  

3.  Competent medical evidence has not been presented indicating onset of a psychiatric disability during military service or within a year thereafter.  



CONCLUSION OF LAW

The Veteran does not have PTSD, or any other psychiatric disability, which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2003, March 2006, October 2007, August 2009, and January 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the March 2004 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The RO also attempted to obtain pertinent medical records from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  According to a July 2009 response from the Social Security Administration, however, the Veteran's records related to his Social Security Disability claim have been destroyed.  He has also been afforded a VA medical examination in April 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD.  Although the Veteran has claimed PTSD, the Board is cognizant that generally, claims are to be broadly construed, based on the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the present case, review of the record indicates diagnoses of several psychiatric disabilities, to include PTSD, major depressive disorder, depression, and schizoaffective disorder.  Thus, his service connection claim will be broadly construed as a claim for service connection for any psychiatric disability, to include PTSD.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  

The Veteran's DD Form 214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar decoration indicative of participation of combat, and he does not assert combat participation during military service.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Review of the Veteran's service treatment records indicate he was without any history of a psychiatric disability on initial examination for military service in February 1978.  In November 1980, the Veteran sought treatment for "dietary complications" allegedly resulting from military mess hall food.  He stated he had a hard time holding military food down.  He denied abdominal pain, discomfort, and diarrhea,.  The impression was of a possible psychosomatic reaction.  On his September 1984 service separation report of medical history, he denied any history of depression or excessive worry, or nervous trouble of any sort.  A concurrent service separation medical examination was negative for any psychiatric abnormality.  

In a June 2003 written statement, the Veteran indicated he witnessed a fellow soldier lose his legs in an accident during service, and he witnessed another soldier lose his ear.  He also stated that during service, two friends of his died in a motor vehicle accident.  

Following the Board's September 2007 remand order, the Veteran was afforded a VA psychiatric examination in September 2009.  He reported several stressor incidents during military service, including attempting to save a small child being swept away by a flood, and witnessing a fellow soldier losing a foot during a training accident.  Despite the Veteran's statements, the examiner found the criteria for a diagnosis of PTSD were not met.  The Veteran did, however, display sufficient symptomatology to warrant diagnoses of depression and schizoaffective disorder.  According to the examiner, the Veteran's military experiences did not "significantly [alter] his psychological and vocational functioning in his post military life."  

Another VA psychiatric examination was afforded the Veteran in April 2010.  After reviewing the claims file and examining the Veteran, the VA examiner, a psychiatrist, diagnosed major depressive disorder and mental retardation.  Regarding the etiology of these disabilities, the examiner determined they were unrelated to the Veteran's military service, and were not worsened therein.  The VA examiner provided a March 2011 addendum to the examination report in which he stated the Veteran's depression appeared to have had its onset several years prior to his VA hospitalization in 2003, and was therefore unlikely to be related to military service, as onset would still have been several years after service.  In a subsequent May 2011 addendum to the examination report, the VA examiner stated the Veteran's psychosomatic reaction noted in his service treatment records in 1980 was unrelated to any current psychiatric disability.  

The Veteran has received VA medical treatment for psychiatric symptoms since approximately February 2003, when he was hospitalized at a VA medical center for suicidal ideation, and was diagnosed with depression with PTSD.  Subsequent diagnoses have included major depressive disorder, schizoaffective disorder, alcohol dependence, and mental retardation.  According to a May 2004 VA clinical notation, he first began experiencing psychiatric symptoms during military service, when he experienced depression.  

The Veteran has also received private psychiatric treatment following service.  In November 1998, he reported experiencing anxiety attacks of recent onset.  The Veteran underwent a private psychiatric evaluation in July 2003 as part of a worker's compensation claim.  He denied any psychiatric treatment prior to 1997, when he was treated by a private medical care provider for work-related stress.  Upon review of the Veteran's medical history and psychiatric evaluation of him, the private examiner diagnosed a depressive disorder.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability, to include PTSD, and his claim must be denied.  Considering first the Veteran's claimed PTSD, the Board finds no credible corroborative or supporting evidence verifying the Veteran's claimed stressors, and the Veteran has not provided sufficient details, such as names, dates, or locations, of these incidents to allow verification of them by VA.  Likewise, the Board is unable to accept the various current diagnoses of PTSD as confirmation of his reported stressors and, because the Veteran did not participate in combat, his alleged stressors may not be accepted based on his testimony alone.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The Board has also considered the applicability of the revised version of 38 C.F.R. § 3.304(f), discussed above.  Although the revisions do lessen the evidentiary requirements for the establishment of an in-service stressor, they do not require VA to accept a claimant's testimony alone in all situations in which the reported stressor is related to "fear of hostile military or terrorist activity."  Rather, such testimony "may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3) (emphasis added).  In the present case, because the Veteran does not have documented combat service, the Board does not find his testimony, in and of itself, to be sufficient proof of his stressors.  

Regarding psychiatric disabilities other than PTSD, the Board notes that the Veteran's service treatment records indicate he was seen on one occasion for a possible psychosomatic response, characterized by gastrointestinal complaints.  He was not given a more specific diagnosis of a psychiatric disorder at that time, and he did not seek subsequent psychiatric treatment or report psychiatric symptoms during the remainder of his service period.  On his September 1984 service separation report of medical history, he denied any history of depression or excessive worry, or nervous trouble of any sort.  A concurrent service separation medical examination was negative for any psychiatric abnormality.  Thereafter, the Veteran did not seek treatment for psychiatric symptoms until approximately 1997-98, over 10 years after service separation, when he reported anxiety episodes due to work-related stress.  When the Veteran was examined by VA examiners in September 2009 and again in April 2010, neither examiner concluded any current psychiatric disability was either incurred in or aggravated by military service.  These opinions were based on both evaluation of the Veteran and review of his medical history.  In the absence of any evidence to the contrary, the Board concludes a psychiatric disability was not incurred during active military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran himself alleges onset of a psychiatric disability during military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Psychiatric disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Board also finds that the Veteran has not adequately accounted for the length of time between service separation and the first confirmed diagnosis of a psychiatric disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In conclusion, the preponderance of the evidence is against the award of service connection for an acquired psychiatric disability, to include PTSD, as credible evidence confirming the Veteran's claimed in-service stressors has not been presented.  The evidence of record also does not suggest onset of PTSD or any other psychiatric disability during service or within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a psychiatric disability, claimed as PTSD, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


